UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33015 GeoEye, Inc. (Exact name of registrant as specified in its charter) Delaware 20-2759725 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2325 Dulles Corner Boulevard Herndon, VA (Zip Code) (Address of principal executive offices) (Registrant’s telephone number, including area code) (703) 480-7500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ The number of shares outstanding of GeoEye’s common stock, par value $0.01, or the Common Stock, as of November 2, 2012 was 22,557,695 shares. TABLE OF CONTENTS PART I — FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of September 30, 2012 (unaudited) and December 31, 2011 3 Unaudited Condensed Consolidated Statements of Comprehensive Income for the Three and Nine Months Ended September 30, 2012 and 2011 4 Unaudited Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2012 and 2011 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 30 PART II — OTHER INFORMATION 31 Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 6. Exhibits 48 Signatures 49 In this Quarterly Report on Form 10-Q, or Quarterly Report, “GeoEye,” the “Company,” “we,” “our,” and “us” refer to GeoEye, Inc. and its subsidiaries. We own or have rights to various copyrights, trademarks, and trade names used in our business, including the following: GEOEYE®; IKONOS®; ORBIMAGE®; ORBVIEW®; ROADTRACKER®; GEOEYE FOUNDATIONtm; GEOPROFESSIONALtm; GEOSTEREOtm; GEOFUSEtm; EYEQtm; EYEONtm; SEASTARtm; SEASTAR FISHERIES INFORMATION SERVICEsm; MARINE INFORMATION SERVICEsm; MASTERCASTtm; OCEAN MONITORING SERVICEsm; ORBBUOYtm; ORBMAPtm; TRUSTED IMAGERY EXPERTStm; VESSEL TRACKINGtm; ELEVATING INSIGHTtm; GEOEYE ANALYTICStm; EARTHWHEREtm; SIGNATURE ANALYSTtm; GEOEYE 3D AIRPORTtm; GEOEYE 3D HARBORtm; GEOTRACKERtm; and HUMAN GEOGRAPHY INFORMATION SURVEYtm 2 Table of Contents PART I — FINANCIAL INFORMATION Item 1. Financial Statements. GEOEYE, INC. CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) (In thousands) ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable - trade and unbilled receivables (net of allowances: 2012 - $632; 2011 - $718) Income tax receivable Restricted cash Current deferred tax assets Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Satellites and related ground systems, net Goodwill Intangible assets (net of accumulated amortization: 2012 - $20,030; 2011 - $17,634) Non-current restricted cash Other non-current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Current portion of deferred revenue Total current liabilities Long-term debt Long-term deferred revenue, net of current portion Deferred tax liabilities Other non-current liabilities Total liabilities Commitments and contingencies - - Stockholders’ equity: Series A convertible preferred stock 1 1 Series B junior participating preferred stock - - Common stock Additional paid-in capital Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 3 Table of Contents GEOEYE, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the Three Months Ended September 30, For the Nine Months Ended September 30, (In thousands, except per share amounts) (In thousands, except per share amounts) Revenues $ Operating expenses: Direct costs of revenue (exclusive of depreciation and amortization) Depreciation and amortization Selling, general and administrative Total operating expenses Income from operations Interest income (expense), net 22 ) ) Income before provision for income taxes Provision for income taxes ) Net income Preferred stock dividends ) Net income less preferred stock dividends Income allocated to participating securities ) Net income available to common stockholders $ Earnings per share: Basic $ Diluted $ Shares used to compute basic earnings per share Shares used to compute diluted earnings per share Other comprehensive income (loss): Foreign currency translation adjustments $ ) $ $ ) $
